DETAILED ACTION
The action is responsive to the amendment filed on 11/29/2021. Claims 1-21 are pending in the case. Claims 1, 7 and 13 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 11-14, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laska et al. (US 9082018 B1, hereinafter Laska).

As to claim 1, Laska discloses a mobile apparatus comprising: 
at least one memory configured to store software instructions ("The client device 504, typically, includes… memory 706," Laska column 21 lines 32-33); and 
at least one processor configured to execute the software instructions to perform operations ("The client device 504, typically, includes one or more processing units (CPUs) 702," Laska column 21 lines 32-34) comprising: 
receiving information that a first operation has been performed on a surveillance image ("In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 65-67, column 27 line 1; "In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A," Laska column 30 lines 32-35, line dragging input performed on a surveillance camera image) displayed on a touch screen display ("The user interface 710 also includes one or more input devices 714, including user interface components that facilitate user input such as… a touch screen display," Laska column 21 lines 40-44), the first operation being one type of operation among a plurality of types of operations performed on the surveillance image displayed on the touch screen display (Laska Figure 9B 919, zooming the surveillance image by line dragging the zoom control overlaid on top of the surveillance image (i.e., a line drag operation contact performed on the surveillance image); Laska Figure 9L 949, 950A setting an event detection position by line dragging the event box overlaid on top of the surveillance image (i.e., a line drag operation contact performed on the surveillance image); “FIG. 9A also illustrates the client device 504 detecting a contact 918 (e.g., a tap gesture) at a location corresponding to the first region 903 on the touch screen 906,” Laska paragraph 0160, different types of operations including line drags and taps); 
in a case that a first condition has been detected in the first operation, causing an event detection position to be set with respect to the surveillance image according to the first operation, the first condition indicating that a predetermined condition is satisfied ("FIG. 9L illustrates the client device 504 displaying a customizable outline 947A for a zone of interest on the touch screen 906 in response to detecting selection of the 'Make Zone' affordance 917 in FIG. 9K... In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A. FIG. 9L also illustrates the client device 504 detecting a dragging gesture whereby contact 949 is moved from a first location 950A corresponding to the right side of the ; and 
in a case that a second condition has been detected in the first operation, causing the display of the surveillance image to change according to the first operation, the second condition being different from the first condition ("FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 63-67, column 27 line 1; "The electronic device detects (1606) a first user input to zoom in on a respective portion of the first video feed. In some implementations, the first user input is a... selection of a zoom-in affordance (e.g., elevator bar or other widget) in a web browser accompanied by a dragging gesture to pane the zoomed region. For example, the user of the client device 504 is able to drag the handle 919 of the elevator bar in FIG. 9B to zoom-in on the video feed. Subsequently, the user of the client device 504 may perform a dragging gesture inside of the first region 903 to pane up, down, left, right, or a combination thereof," Laska column 71 lines 44-54, dragging in the camera controls view (i.e., performing a drag according to a satisfied predetermined condition of within the “camera controls” view) will change the zoom of the camera feed), 
wherein the change in the display of the surveillance image is different from the setting of the event detection position ("FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903,” Laska column 26 lines 63-67, column 27 line 1, zooming a surveillance image is different than setting an event detection position).

As to claim 2, Laska further discloses the mobile apparatus as claimed in claim 1, wherein the first operation comprises moving a finger in a line on the touch screen display ("In FIG. 9B, the .

As to claim 5, Laska further discloses the mobile apparatus as claimed in claim 1, wherein the predetermined condition comprises touching the touch screen display at a predetermined location ("FIG. 9A also illustrates the client device 504 detecting a contact 918 (e.g., a tap gesture) at a location corresponding to the first region 903 on the touch screen 906," Laska column 26 lines 59-62; "FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903,"  Laska column 26 lines 63-67, column 27 line 1; "FIG. 9L illustrates the client device 504 displaying a customizable outline 947A for a zone of interest on the touch screen 906 in response to detecting selection of the 'Make Zone' affordance 917 in FIG. 9K... In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A. FIG. 9L also illustrates the client device 504 detecting a dragging gesture whereby contact 949 is moved from a first location 950A corresponding to the right side of the customizable outline 947A to a second location 950B," Laska column 30 lines 25-28, 32-39, drag touch input in either the picture settings view or make zone view (i.e., in different locations) to enable zooming or creating a motion zone via drag input).

As to claim 6, Laska further discloses the mobile apparatus as claimed in claim 1, wherein the predetermined condition comprises touching the touch screen display at predetermined locations in a predetermined order ("FIG. 9A also illustrates the client device 504 detecting a contact 918 (e.g., a tap gesture) at a location corresponding to the first region 903 on the touch screen 906," Laska column 26 lines 59-62; "FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video .

As to claim 7, Laska discloses a method executed by a computer comprising: 
receiving information that a first operation has been performed on a surveillance image ("In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 65-67, column 27 line 1; "In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A," Laska column 30 lines 32-35, line dragging input performed on a surveillance camera image) displayed on a touch screen display ("The user interface 710 also includes one or more input devices 714, including user interface components that facilitate user input such as… a touch screen display," Laska column 21 lines 40-44), the first operation being one type of operation among a plurality of types of operations performed on the surveillance image displayed on the touch screen display (Laska Figure 9B 919, zooming the surveillance image by line dragging the zoom control overlaid on top of the surveillance image (i.e., a line drag operation contact performed on the surveillance image); Laska Figure 9L 949, 950A setting an event detection position by line dragging the event box overlaid on top of the surveillance image (i.e., a line drag operation contact performed on the surveillance image); “FIG. 9A also illustrates the client device 504 detecting a contact 918 (e.g., a tap gesture) at a location corresponding to ; 
in a case that a first condition has been detected in the first operation, causing an event detection position to be set with respect to the surveillance image according to the first operation, the first condition indicating that a predetermined condition is satisfied ("FIG. 9L illustrates the client device 504 displaying a customizable outline 947A for a zone of interest on the touch screen 906 in response to detecting selection of the 'Make Zone' affordance 917 in FIG. 9K... In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A. FIG. 9L also illustrates the client device 504 detecting a dragging gesture whereby contact 949 is moved from a first location 950A corresponding to the right side of the customizable outline 947A to a second location 950B. In FIG. 9L, the first region 903 includes 'Save Zone' affordance 952, which, when activated (e.g., with a tap gesture), causes creation of the zone of interest corresponding to the customizable outline 947," Laska column 30 lines 25-28, 32-42, dragging in the "make zone" screen (i.e., performing a drag according to a satisfied predetermined condition of within the “make zone” screen) will allow a drag input to cause an event detection zone to be set); and 
in a case that a second condition has been detected in the first operation, causing the display of the surveillance image to change according to the first operation, the second condition being different from the first condition ("FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 63-67, column 27 line 1; "The electronic device detects (1606) a first user input to zoom in on a respective portion of the first video feed. In some implementations, the first user input is a... selection of a zoom-in affordance (e.g., elevator bar or other widget) in a web browser accompanied by a dragging gesture to pane the zoomed region. For example, the user of the client device 504 is able to drag the handle 919 of the elevator bar in FIG. 9B to zoom-in on the video feed. Subsequently, the user of the client device 504 may perform a dragging gesture inside of the first region 903 to pane up, down, left, right, or a combination thereof," Laska column 
wherein the change in the display of the surveillance image is different from the setting of the event detection position ("FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903,” Laska column 26 lines 63-67, column 27 line 1, zooming a surveillance image is different than setting an event detection position).

As to claim 8, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 11, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

As to claim 12, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

As to claim 13, Lasky discloses a non-transitory computer-readable medium that stores a program that, when executed by a computer, causes the computer to perform operations, comprising: 
receiving information that a first operation has been performed on a surveillance image ("In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 65-67, column 27 line 1; "In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A," Laska column 30 lines 32-35, line dragging input performed on a surveillance camera image) displayed on a touch screen display ("The user interface 710 also includes one or more input devices 714, including user interface components that facilitate user input such as… a touch screen display," Laska column 21 , the first operation being one type of operation among a plurality of types of operations performed on the surveillance image displayed on the touch screen display (Laska Figure 9B 919, zooming the surveillance image by line dragging the zoom control overlaid on top of the surveillance image (i.e., a line drag operation contact performed on the surveillance image); Laska Figure 9L 949, 950A setting an event detection position by line dragging the event box overlaid on top of the surveillance image (i.e., a line drag operation contact performed on the surveillance image); “FIG. 9A also illustrates the client device 504 detecting a contact 918 (e.g., a tap gesture) at a location corresponding to the first region 903 on the touch screen 906,” Laska paragraph 0160, different types of operations including line drags and taps); 
in a case that a first condition has been detected in the first operation, causing an event detection position to be set with respect to the surveillance image according to the first operation, the first condition indicating that a predetermined condition is satisfied ("FIG. 9L illustrates the client device 504 displaying a customizable outline 947A for a zone of interest on the touch screen 906 in response to detecting selection of the 'Make Zone' affordance 917 in FIG. 9K... In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A. FIG. 9L also illustrates the client device 504 detecting a dragging gesture whereby contact 949 is moved from a first location 950A corresponding to the right side of the customizable outline 947A to a second location 950B. In FIG. 9L, the first region 903 includes 'Save Zone' affordance 952, which, when activated (e.g., with a tap gesture), causes creation of the zone of interest corresponding to the customizable outline 947," Laska column 30 lines 25-28, 32-42, dragging in the "make zone" screen (i.e., performing a drag according to a satisfied predetermined condition of within the “make zone” screen) will allow a drag input to cause an event detection zone to be set); and 
in a case that a second condition has been detected in the first operation, causing the display of the surveillance image to change according to the first operation, the second condition being different from the first condition ("FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 63-67, column 27 line 1; "The 
wherein the change in the display of the surveillance image is different from the setting of the event detection position ("FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903,” Laska column 26 lines 63-67, column 27 line 1, zooming a surveillance image is different than setting an event detection position).

As to claim 14, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 17, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

As to claim 18, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Laska et al. (US 9082018 B1, hereinafter Laska) in view of Systrom et al. (US 20140078172 A1, hereinafter Systrom).

As to claim 3, Laska further discloses the mobile apparatus as claimed in claim 1, wherein the first operation comprises performing a pinch-out operation with a thumb and a finger on the touch screen display for causing the display of the surveillance image to change ("In response to detecting the first user input, the client device performs (1012) a local software-based zoom on a portion of the video feed according to the first user input. FIG. 9S, for example, shows the client device 504 displaying a zoomed-in portion of the video feed in response to detecting the pinch-in gesture (i.e., the first user input) on the touch screen 906 in FIG. 9R," Laska paragraph 0203).
However Laska does not appear to explicitly disclose a limitation wherein the first operation comprises performing a pinch-out operation with a thumb and a finger on the touch screen display for causing an event detection position to be set.
Systrom teaches a limitation wherein the first operation comprises performing a pinch-out operation with a thumb and a finger on the touch screen display for causing an event detection position to be set ("Once a mask is selected, the user interacts with the device and the image processing software using gestures, adjusting the position and shape of the mask using touchscreen gestures, including... pinching or spreading multiple fingers to resize the mask, etc," Systrom paragraph 0045).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile apparatus of Laska to allow a pinch gesture to change the size of Laska’s event detection zones as taught by Systrom. One would have been motivated to make such a combination so that the user could have more control over the location of the event detection zones thus allowing finer grained control over event detection and thus resulting in greater utility for the user.

As to claim 9, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

As to claim 15, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Laska et al. (US 9082018 B1, hereinafter Laska) in view of Systrom et al. (US 20140078172 A1, hereinafter Systrom) in further view of Dunn et al. (US 20140267112 A1, hereinafter Dunn).

As to claim 4, Laska discloses the mobile apparatus as claimed in claim 1, however Laska does not appear to explicitly disclose a limitation wherein the first operation comprises performing a rotating operation with a thumb and a finger on the touch screen display.
Systrom teaches a limitation wherein the first operation comprises performing a rotating operation with a thumb and a finger on the touch screen display for causing an event detection position to be set ("FIG. 5E illustrates an example gesture used to tilt the mask. Specifically, the user puts two fingers on the touchscreen. The touchscreen interface detects the positions of the two fingers, and reorients the bar-shaped mask based on the finger positions and the current orientation of the mask, making the mask appear to follow the movements of the fingers. In the example shown, the user moves her upper finger in the direction of the top arrow and the lower finger in the direction of the lower arrow; thus, the mask appears to tilt approximately 45.degree. from its original horizontal position," Systrom paragraph 0047).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile apparatus of Laska to allow a rotate gesture to rotate Laska’s event detection zones as taught by Systrom. One would have been motivated to make such a combination so that the user could have more control over the location of the event detection 
However neither Laska nor Systrom appear to explicitly disclose a limitation wherein the first operation comprises performing a rotating operation with a thumb and a finger on the touch screen display for causing the display of the surveillance image to change.
Dunn teaches a limitation wherein the first operation comprises performing a rotating operation with a thumb and a finger on the touch screen display for causing the display of the surveillance image to change ("The rotational gesture illustrated in FIG. 11 may be associated with one or more actions that may change the size, shape, type, number or other characteristics of the objects displayed in the display 302," Dunn paragraph 0068; "In accordance with some embodiments, a rotational gesture may cause an interface of the display 302 to change and rotate one or more objects in a predetermined direction," Dunn paragraph 0069; "interface 304d may be displayed on the display 302 of the control panel 300. The interface 304d may be a view from a camera (e.g., a security camera). The camera may provide a view illustrating a particular object, room, or other location," Dunn paragraph 0063, using a rotation gesture to rotate an object where the object can include a camera feed).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile apparatus of Laska to allow a rotate gesture to a rotate a camera feed as taught by Dunn. One would have been motivated to make such a combination so that the user could have more control over the display the camera feed allowing him/her to set it to his/her liking and thus resulting in greater utility.

As to claim 10, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

As to claim 16, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Laska et al. (US 9082018 B1, hereinafter Laska) in view of Kristiansen et al. (US 20110085016 A1, hereinafter Kristiansen).

As to claim 19, Laska discloses the mobile apparatus according to claim 1, however Laska does not appear to explicitly disclose a limitation wherein the change in the display of the surveillance image includes scrolling a range of the display of the surveillance image.
Kristiansen teaches a limitation wherein the change in the display of the surveillance image includes scrolling a range of the display of the surveillance image ("According to yet another embodiment, when the graphical objects are live video feeds, the camera may be operated by interacting with the graphical object directly. Since the user now can see the actual image captured by a camera on the touch screen display (in the GUI), the user can operate the camera's pan, tilt and zoom movements by performing finger gesture on the live video stream in the GUI, as illustrated in FIG. 8. The user may control a cameras pan/tilt by performing a drag and drop finger gesture on the video stream, as shown in FIG. 8a. In this embodiment, the video stream from the currently controlled camera is constantly updated during the drag and drop procedure. In this way, the GUI allows the user to drag the image around on the touch screen display until a desired view is found, just as a physical object can be moved on a desk or table surface," Kristiansen paragraph 0051).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile apparatus of Laska to allow panning a camera feed via a swipe gesture on the feed as taught by Kristiansen. One would have been motivated to make such a combination so that the user could have more control over the display the camera feed allowing him/her to set it to his/her liking and thus resulting in greater utility.

As to claim 20, it is substantially similar to claim 19 and is therefore rejected using the same rationale as above.

claim 21, it is substantially similar to claim 19 and is therefore rejected using the same rationale as above.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
As to the arguments concerning  Laska discloses performing a drag input (i.e., a first operation) in a first condition (while in the “make zone” mode) to set an event detection position. Laska also discloses performing a drag input (i.e., a first operation) in a second condition (while in the “camera controls” mode) to cause the display of a surveillance image to change.
As to the arguments concerning claims 19-21, they have been considered but are moot because the arguments do not apply to the newly cited Kristiansen reference being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120307053 A1 to Thiruvengada et al. discloses a system and method to control surveillance cameras via three dimensional metaphor and cursor where drag gestures on a camera image are used to pan and tilt the camera.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171